DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/16/2021, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-5, 10-15, 17-18 and 20 have been withdrawn. 
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Derek Abeyta on 2/28/22.
The application has been amended as follows: 


1.	(Examiner’s Amendment) A system for training a model for a custom authored prompt, the system comprising: 
a memory comprising: 
a content library database comprising a plurality of prompts, and 
a model database comprising at least one prompt evaluation model trained to evaluate prompts; and 
at least one processor configured to: 
receive a prompt; 
parse the prompt to identify a plurality of prompt evaluation portions; 
identify pre-existing data relevant to at least one prompt evaluation portion of the prompt evaluation portions; 
train a response evaluation model for evaluating responses to the prompt at least in part based on the pre-existing data; 
provide the prompt to a user; 
receive a response to the provided prompt; 
generate an evaluation of the received response; 
determine sufficiency of the training of the response evaluation model; 
update the training based on the received response and on the evaluation of the received response to determine new training data when the training of the response evaluation model is insufficient; 
determine a plurality of responses and a plurality of evaluations of the plurality of received responses; 
determine an ordering to the received responses; 
train based on the ordering of the received responses; and 
generate a training indicator, wherein the training indicator is configured to provide a graphical depiction of a degree to which the response evaluation model is trained based upon the updating of the training of the response evaluation model.

2.	(Original) The system of claim 1, wherein parsing the prompt comprises identifying a complexity of each of the plurality of prompt evaluation portions associated with the received prompt.

3.	(Previously Presented) The system of claim 2, 
wherein the pre-existing data comprises at least one of: 
a pre-existing model trained to evaluate responses to another prompt, and 
pre-existing response data generated from responses to other prompts.

4.	(Previously Presented) The system of claim 3, wherein the at least one processor is further configured to identify a creator of the received prompt, and wherein the at least one of: the pre-existing model, and the pre-existing response data, are identified based on the creator of the received prompt.

5.	(Original) The system of claim 4, wherein identifying pre-existing response data comprises identifying response data corresponding to at least one of the plurality of prompt evaluation portions via a similarity score.

6.-9.	(Cancelled).

10.	(Previously Presented) The system of claim 1, wherein the at least one processor is further configured to control the training indicator to reflect the degree to which the response evaluation model is trained subsequent to the updating of the training of the response evaluation model.

11.	(Examiner’s Amendment) A method of training a model for a custom authored prompt, the method comprising: 
receiving a prompt; 
parsing the prompt to identify a plurality of prompt evaluation portions associated with the received prompt; 
identifying pre-existing data relevant to at least one of the prompt evaluation portions; 
training a response evaluation model for evaluating responses to the prompt at least in part based on the pre-existing data; 
receiving a response to the prompt; 
generating an evaluation of the received response; 
determine sufficiency of the training of the response evaluation model; 
update the training based on the received response and on the evaluation of the received response to determine new training data when the training of the response evaluation model is insufficient; 
determining a plurality of responses and a plurality of evaluations of the plurality of received responses; 
training based on an ordering of the received responses; and 
generating a training indicator, wherein the training indicator is configured to provide a graphical depiction of a degree to which the response evaluation model is trained based upon the updating of the training of the response evaluation model.

12.	(Original) The method of claim 11, wherein parsing the prompt comprises identifying a complexity of each of the plurality of prompt evaluation portions associated with the received prompt.

13.	(Previously Presented) The method of claim 11, wherein the pre-existing data comprises at least one of: a pre-existing model trained to evaluate responses to another prompt, and pre-existing response data generated from responses to other prompts.

14.	(Previously Presented) The method of claim 13, further comprising identifying a creator of the received prompt, and wherein the at least one of: the pre-existing model, and the pre-existing response data, are identified based on the creator of the received prompt.

15.	(Previously Presented) The method of claim 13, wherein identifying pre-existing response data comprises identifying response data corresponding to at least one of the plurality of prompt evaluation portions via a similarity score.

16.	(Cancelled).

17.	(Previously Presented) The method of claim 11, further comprising: 
providing the prompt to a user.

18.	(Previously Presented) The method of claim 11, wherein updating the training comprises determining the ordering to the received responses.

19.	(Cancelled).

20.	(Previously Presented) The method of claim 18, further comprising controlling the training indicator to reflect the degree to which the evaluation model is trained subsequent to the updating of the training of the evaluation model.

21.–24.	(Cancel without Prejudice or Disclaimer)
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The applicant has amended the claims to include the allowable subject matter of claims 9, 10, 19 and 20. For these reasons independent claims 1 and 11 are patentable over the cited references. Claims now include “generate a training indicator, wherein the training indicator is configured to provide a graphical depiction of a degree to which the response evaluation model is trained based upon the updating of the training of the response evaluation model.” As discussed in the interview, similar art was found to Zhao which discloses a visual graph indicating training progress of a sentiment analyzer, see par. [0034]. However, Zhao is silent with regards to depicting a degree to which an evaluation model is trained based on the updating of the model.  Based on this and the other components in the claims no art was found that would in combination with Zhao, Allen, and Bhaskaran would teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656